Citation Nr: 1100662	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for left knee shrapnel.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for shrapnel, right side of the 
back and right shoulder.

3.  Entitlement to service connection for left knee shrapnel.

4.  Entitlement to service connection for shrapnel, right side of 
the back and right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1950 to May 1954.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that 
decision, the RO granted the Veteran's application to reopen his 
claim for service connection for left knee shrapnel and denied 
the reopened claim on the merits.  The RO also denied what it 
deemed an original claim for service connection for shrapnel, 
right side of the back and right shoulder, but which the Board 
has recharacterized as an application to reopen a previously 
denied claim for service connection for this disability, as 
explained below.

Regardless of the RO's actions in response to an application to 
reopen, the Board must initially determine whether new and 
material evidence has been received since a prior unappealed RO 
denial.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.
The Board's decision granting the applications to reopen is set 
forth below.  The reopened claims for service connection for left 
knee shrapnel and shrapnel, right side of the back and right 
shoulder are addressed in the remand following the order; these 
matters are being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO explicitly denied 
the Veteran's claim for service connection for left knee shrapnel 
and implicitly denied his claim for service connection for 
shrapnel, right side of the back and right shoulder.  The Veteran 
did not appeal this decision.

2.  Evidence received since the December 2006 decision relates to 
the bases of the prior denials and raises a reasonable 
possibility of substantiating the claims for service connection 
for left knee shrapnel and shrapnel, right side of the back and 
right shoulder.


CONCLUSIONS OF LAW

1.  The December 2006 decision that denied service connection for 
left knee shrapnel and shrapnel, right side of back and right 
shoulder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the December 2006 decision is new and 
material and the claims for service connection for left knee 
shrapnel and shrapnel, right side of back and right shoulder, are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, as the Board is granting the applications to reopen, 
these applications are substantiated, and there are no further 
VCAA duties with regard to them.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In December 2006, the RO issued a rating decision in which it 
denied entitlement to service connection for left knee shrapnel.  
The Board notes, however, that in a May 2006 statement submitted 
shortly after his April 2006 service connection claim (which 
referred only to left knee shrapnel), the Veteran wrote that, 
while in Korea, an explosion knocked him down and a doctor 
discovered shrapnel in his back and that, many years later, he 
learned of shrapnel in his knee.  While the December 2006 RO 
decision explicitly denied only service connection for left knee 
shrapnel, the courts have made clear in a series of decisions 
that, "in certain circumstances, pursuant to the implicit denial 
doctrine, 'a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if [VA] did not 
expressly address that claim in its decision.'" Cogburn v. 
Shinseki, No. 08-1561, 2010 WL 5079893, at *5 (quoting Adams v. 
Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  One such 
circumstances is when a veteran files more than one claim with 
the RO at the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims, but fails to specifically 
address the other claim.  See Deshotel v. Nicholson, 457 F.3d 
1258, 1261 (Fed. Cir. 2006).  In that situation, the second claim 
is deemed denied, and the appeal period begins to run.  Id.

The four factors to be used in determining whether a claim was 
implicitly denied are: (1) the description of evidence considered 
in the VA adjudication (by the RO or Board); (2) the relatedness 
of the claims; (3) the timing of the claims, i.e., whether filed 
simultaneously or close together in time; and (4) whether a 
reasonable person would be place on notice that the expressly 
denied claim also included an implicit denial of another inferred 
or informal claim.  Adams, 568 F.3d at 963-964.  In this case, an 
analysis of the four factors warrants application of the implicit 
denial rule.  While the RO's description of the evidence in its 
December 2006 decision did not refer to the shrapnel of the back 
and shoulder, the claims are closely related, as they stem from 
the same incident as described by the Veteran, and they were 
filed close together in time, with the initial, April 2006 claim 
noting left knee shrapnel and the May 2006 statement describing 
the incident as causing shrapnel in the left knee and back.  
Thus, a reasonable person would have been on notice that the 
denial of service connection for left knee shrapnel included an 
implicit denial of the claim for service connection for shrapnel, 
right side of back and right shoulder, which stemmed from the 
same incident as described by the Veteran.

The Veteran was notified of the December 2006 denial in a 
December 2006 letter, which apprised him of his procedural and 
appellate rights, but he did not appeal.  Therefore, the December 
2006 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The RO's December 2006 denial indicated that service connection 
was denied because the condition neither occurred in nor was 
caused by service, and noted that the service treatment records 
(STRs) including the discharge physical were completely negative 
for any findings of a shrapnel wound to the left knee.  The 
evidence before the RO included the STRs as well as VA treatment 
records and the Veteran's statement describing the explosion and 
observations of the doctor, as discussed above.

Since the December 2006 denial, the Veteran's service personnel 
records, showing service aboard a ship in the area of Korea and 
receipt of the Korean Service Ribbon, have been received, and the 
Veteran has been granted service connection for posttraumatic 
stress disorder (PTSD) based on a verified in-service stressor 
relating to involvement in a practice invasion of the Japanese 
islands.  In addition, the Veteran submitted a more detailed 
statement in December 2007 and gave detailed testimony during the 
Board hearing, explaining that he had been part of an operation 
setting up a portable hospital in a battle zone in Korea for 
multi-national medical personnel when an explosion occurred, 
knocking him down.  An Italian doctor noticed that he had blood 
on the back of his shirt and removed particles that he indicated 
were dirt and shrapnel.  The Veteran reported this to his unit 
medical officer, who did not write it down.  Many years later, 
the Veteran and his wife and daughter noticed discoloration of 
his back which, on further inspection, contained what appeared to 
be pieces of metal.  Subsequently, according to the Veteran, VA 
X-rays showed a tiny piece of metal embedded in the back of his 
left knee. 

The Veteran's statements are presumed credible for purposes of 
reopening.  See Justus, 3 Vet. App. at 512-513.  Moreover, the 
personnel records show that his statements regarding in-service 
incurrence are consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  Given that the more detailed statements and the service 
personnel records relate to an element of the Veteran's claims 
previously found lacking, i.e., evidence of in-service 
incurrence, this new evidence relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating them.  Reopening of the claims for 
service connection for left knee shrapnel and shrapnel, right 
side of the back and right shoulder, is therefore warranted.


ORDER

The application to reopen a claim for service connection for left 
knee shrapnel wounds is granted.

The application to reopen a claim for service connection for 
shrapnel wounds of the right side of the back and right shoulder 
is granted.


REMAND

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability or persistent symptoms 
of disability that (B) may be associated with service, but (C) 
there is insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit 
has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service would not suffice to meet the 
standard of subsection (B), as this would, contrary to the intent 
of Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.

The post-service VA treatment records contain multiple notations 
indicating left knee, back, and right shoulder pain.  Most, but 
not all, of these symptoms have been attributed to Paget's 
disease (a bone disease).  There is also a November 2002 VA 
treatment record indicating that left knee X-rays indicated a 
loose body.  Moreover, there is lay testimony of what appeared to 
be metal being pulled from the Veteran's back.  The Board finds 
that this evidence shows at least some persistent symptoms 
consistent with the current disability claimed by the Veteran.

In addition, while the STRs are silent for left knee or back or 
shoulder shrapnel, the Board finds the Veteran's testimony as to 
the in-service event to be credible and consistent with the 
circumstances of his service, and he is competent to report his 
observations of both the event and a physician's contemporaneous 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Given the evidence of persistent symptoms of 
current disability, in-service event, and the likelihood that 
shrapnel, if in fact found to be present, could be related to the 
in-service event described by the Veteran, the Board finds that 
the current symptoms may be associated with service and a remand 
for a VA examination is warranted.
 
Accordingly, the claims for service connection for left knee 
shrapnel and shrapnel, right side of the back and right shoulder, 
are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
any shrapnel of the left knee, right side 
of the back, or right shoulder.   All 
necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether, based 
on his review of the claims file and 
examination of the Veteran, the Veteran 
has, or has recently had, shrapnel in his 
left knee, on the right side of his back, 
or on the right side of his shoulder.  If 
it is determined that shrapnel is present 
or has been present recently, the examiner 
should indicate the likely source of such 
shrapnel.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

A complete rationale should accompany any 
opinion provided.

2.  Then, review any additional evidence 
and readjudicate the claims, under all 
appropriate statutory and regulatory 
provisions and legal theories.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


